MEMORANDUM **
Brett Shannon Blanchard, a Texas state prisoner, appeals pro se from the district court’s judgment dismissing his action with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal of an action pursuant to the Prison Litigation Reform Act (“PLRA”) for failure to state a claim. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998). We affirm.
Because Judge Darmain acted within the scope of his authority and jurisdiction, the district properly found Judge Darmain immune and dismissed the claims against him. See Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir.1986) (en banc).
Because a child protective service (“CPS”) worker is afforded quasi-judicial immunity for executing court orders, the district court properly dismissed Blanchard’s claims against the unnamed CPS worker. See Coverdell v. Dep’t of Soc. & Health Servs., 834 F.2d 758, 764-65 (9th Cir.1987); see also Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir.1999).
The district court properly dismissed the claims against the Governor of Arizona and the Arizona Attorney General because Blanchard failed to allege facts sufficient to establish third-party standing. See Powers v. Ohio, 499 U.S. 400, 410-11, 111 S.Ct. 1364, 113 L.Ed.2d 411 (1991).
Because it was clear that amendment could not cure the defects in Blanchard’s complaint, the district court properly dismissed without leave to amend. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.1995).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.